Citation Nr: 1821297	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) on September 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.


FINDING OF FACT

There is a balance of evidence on the question of whether the Veteran's tinnitus had its onset during service.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for establishing service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154 (a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he currently suffers from tinnitus that is the result of military service.

A review of the Veteran's service personnel records reveal that he worked primarily in the military occupational specialty (MOS) of combat engineer.  His duties were shown to place the Veteran in the vicinity of loud engineering machinery during his military service, to include combat and land mine clearing activities in Vietnam, and would constitute a high level of exposure to acoustic trauma.  Therefore, exposure to acoustic trauma is conceded.

A review of the Veteran's service treatment records does not reveal any complaints or treatment for tinnitus.  In this regard, however, it is noted that the Veteran entered military service with bilateral hearing loss.

A review of the Veteran's post-service outpatient treatment records shows that he was first treated for tinnitus in February 2012.  The Veteran has consistently complained of tinnitus from that time.  These records, however, are silent for a discussion of etiology to noise exposure in military service.

A review of the Veteran's Social Security Administration (SSA) records reveals that the Veteran worked post-service as a Heavy Equipment Operative for Davis County Government and operated dozer, grader, loader, and larger trucks, presumably enduring high noise exposure.  In any case, there was no discussion of tinnitus or any relationship of such to any noise exposure during military service.

The Veteran was provided with a VA examination in November 2012.  At the examination, upon a subjective interview and objective testing, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  However, the examiner declined to provide any nexus opinion as to hearing loss, as access to the Veteran's claims file was not available at that time, but considered tinnitus to be related to hearing loss, as it was a known complication of that condition.

The Veteran was provided with an additional VA examination in July 2013.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or incurred in military service.  In support, the examiner explained that the Veteran's hearing loss was shown a pre-existing military service on the Veteran' pre-induction physical examination in 1965, thus, clearly and unmistakably being shown.  Additionally, the VA examiner opined that the Veteran's bilateral hearing loss was clearly and unmistakably not shown to have worsened beyond its natural progression, as the Veteran's 1967 exit physical examination showed no evidence of any significant threshold shift.  In regard to the Veteran's tinnitus, the examiner opined that it was less likely than not caused by or incurred in military service or due military noise exposure, but rather, it is related to hearing loss, for which there is a known association.  

At an October 2014 RO hearing, the Veteran's spouse testified that the Veteran sustained a land mine blast during military service and that he returned home with tinnitus.  However, it is noted that the Veteran served from 1965 to 1967 and that the Veteran and his spouse further indicated that they met several years after his service and were not married until 1986.

Having reviewed the complete record, the Board finds that with the resolution of reasonable doubt in the Veteran's favor, it may be concluded that tinnitus was incurred in service.  Notably, the Veteran was a combat engineer in Vietnam whose duties included clearing landmines placed by the enemy, and he has been service connected for post traumatic stress disorder due to his Vietnam experiences.  He therefore, may credibly report the onset of his tinnitus in service.  This is not inconsistent with first complaining of the condition to medical personnel until many years after service, nor is it inconsistent with the VA examiner's opinion that the Veteran's tinnitus is secondary to his hearing loss.  Notably, the Veteran's hearing loss existed prior to service, and therefore, it would have been present during service, and could have served as the catalyst for the onset of tinnitus during service.  

In these circumstances, the Board concludes the evidence to be at least in equipoise on the question of whether the onset of the Veteran's hearing loss was in service.  Resolving that question in favor of the Veteran, a basis upon which to establish service connection for tinnitus has been presented.   

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


